 

 

 

Sturm Reporting Services,
314.780.2816

 

 

4 {Pages 10 to 13)

Inc.

fga667 3m:

ol

 

Keith Burton
5/23/2013
Page 10 Page Ji |
i do you know who that officer is? 1 watch this as matty times as we need to, 4
2 A [believe that's Officer Rachas, 2 (Video played.) i
3 Q Did you see Sergeant Rossomanno anywhere in” 3 BY MR, NEWTON: :
4 this video? 4 Q This individual. }
5 A No, 5 A Okay, t
6 Q Let me back it up, { want to highlight one 5 Q Do you recognize him? H
7 individual here and see if you can identify them. 7 A No, I don't, |
8 I'm going to tell you my impression of what 8 Q De-you want to watch it again or are you i
g I see happening, but I want you to be guided by your g pretty confident? ql
19 own eyes, here, okay? And the individual [1m going to 16 A I mean, it could be Sergeant Rossomanno, but
1k ‘oe interested In, you'll see -~ we'll start from the 11 I don't really know him that well ~ |
12 beginning, An individual is brought to the ground 12 Q Fair enough. ‘
13 here, and you and who we belive is Officer Rachas are L3 A - to say that's detinitely him, H
14 involved in an arrest there, 14 Q That's a fair answer. Thet's a little out |
15 An individual in tactical gear appears to LS of order on how we normally do these things. ‘
16 walle by aud do two deployments of some type of 46 Haye you ever had your deposition taken f
17 chemical munition on that individual, okay? I'd like 1? before? . b
18 you to be looking for that individual and then we're 18 A Yes,
is going to talk about him, okay? Do you understand what 18 Q Have you had your deposition talcen in i
20 I'm aaling for? 20 relation to the Stockley protests? i
24 A Yes. 21 A No. ;
22 (Video played.) 22 © How many times have you given a deposition?
23 BY MR, NEWTON: 23 A Three or four, best guess. A
24 Q Tm pansing it at the 26 second mark. Did 24 Q Were the rest all criminal cases? F
25 you see what II was deseribing? Let's back up, We'll 25 A Que was a criminal case. One was civil :
5
Page 12 Page 13
1 litigation. 1 A No. ¥
2 Q Have you ever had a sustained complaint with 2 Q Have you ever been interviewed by the United :
3 Internal Affairs? 3 Statea Department of Justice or the U.S, Attorney's ft
4 A No, 4 Office regarding the events surrounding the Stockley
5 Q Have you ever had a sustained complaint 5 protest? i
6 against your POST license? 6 A No. i
7 A No. 7 Q Same question for the Circult Attorney's
8 Q Do you currently hold a Class A 8 office, Hl
9 certification with POST? 9 A No.
10 A Yes. 16 Q Have you ever drafted a report or summary of
112 Q Have you ever had, whether it's sustained or 11 the events surrounding the Stockley protest?
12 not, any allegations against you in POST or Internal La A No,
13 Affairs as they relate to honesty or false reporting? 13 Q Have you ever heen asked to?
14 A No. 14 A No,
15 Q Have you ever been the defendant In 2 civil 15 Q Does that algo include you've never
16 lawsuit before this case? 16 completed a use of foree report related to the events
17 A Yes. 17 of the Stockley protest?
18 Q How many times? 18. A Na.
19 A Onge, 19 Q No, you have nat?
20 Q What was that case about? 20 A No, Lhave not. Sorry,
21 A It was acaraccident. On-duty car 21 Q No, you're fine. This is really a natural
22 accident, sorry. a2 way of talking, okay? If ask you a question, you
23 Q Have you ever been Interviewed by Internal 23 dort understand what I'm asking, will you stop me and i
24 Affairs reparding the events surrounding the Stockley 24 ask me to rephrase it? i
25 protest? 25 A Yes, Twill. i
fea SER 04 7 me Ces ff OTE a OA ed mE DY area tee eae een Seeb naa oa oli

EXHIBIT

 
 

 

 

 

 

Keith Burton
5/23/2013
Page 14 Page 15
1 © And it's important that you use yeses, nos, 1 Officer Rachas down there, But other than that, no,
2 no uh-huhs or wh-uhs because she's going to write this 2 Q I'm going to hand you what's been marked
3 all dawn, okay? 3 previously in this case aa Exhibit 2A through
4 A Okay, 4 discovery, Is that Officer Rachas?
§ Q So ifyou make a mistake, either I or your 5 A Tbelieve. I believe so, yeah.
6 attorney will correst you, Don't tale it personally, 6 Q_ Til hand you what's been previously marked
4 T's a tough way to talk. 7 as 2B as well. Does that look like Officer Rachas?
a A Okay. 8 A Yes,
g Q What did you do to prepare for your 9 Q I'm going to hand you what has been
10 depositian today? La merked -- previously been marked in this case as
11 A Met with my atiormey. 11 Exhibits A, B and C through discovery. I'm going to
12 Q Has anyone from the police department given 12 ask -- first of afl, take a look at ail three of
13 you any inatructions on how to respond to questions in 13 those, Do you recognize this individual?
1a this deposition or as it relates to this case? 14 A. It looks like Sergeant Rossomanna,
45 A Na. 15 Q Since you graduated from the academy, have
16 Q Have you ever done any type of efter-action 16 you received any training in crowd controi?
17 review or debriefing regarding the events of the 17 A Yes.
18 Stockley protest? 18 Q Tell me about that.
19 A Na, 19 A When I was with St. Louis County Police
20 Q Has anyone ever shown you photographs of 20 Department, they -- | guess they put all the newer
2i officers and seen whether you can identify anybody as 21, people, newer guys, through their CDT team or ;
22 it relates to this case? 22 whatever, F
23 A I met with Charlie Wall, Sergeant Wall, who 2a Q_ And for the people who might eventually read
24 initially identified us, I believe, and went dawn a4 this transcript, what do you mean by CDT? i
25 there and showed us same pictures of us, me and 25 A. The civil disobedience team or training, Fi
Page 16 Page 17 fp
1 Q > The events that are desoriaed in this 1 OQ And just for purposes of clarity, when I'm F
2 lawauit date back to Sunday, T believe, September 17th 2 saying civil response teams, I'm generelly referring !
3 of 2019, What was your assignment that night? 3 to the erowd control, the groups that oame in and the
4 A 2017? 4 tootical geat', shields, helmets, batons, chemical ;
5 Q Yes. Did I say 19? 5 stuff, Are we on the same page?
6 A Yes. 6 A. Yes. understand, No, wo were not briefed H
7 Q. Sorry, 7 with any of that, i
8 A. J] waa working in the First District. g Q Iwill represent to you that thet tear did a :
g Q And were you just on patrol? g muster over off Hampton before they came dawntown.
1¢ A Yes, 10 Did you attend that? '
11 Q Did you have any special assignments? 11 A Ne, i
12 A No, . 12 Q Did you de aroll call that night before you i
13 Q Like were you deployed to any type of 43 went cut? a
14 documentation team, bike support, intelligence, 14 A ‘Yes. South Patrol,
15 investigations? 15 Q What information did you receive about what ;
16 A No, I was not. 16 the department was expecting that night? H
17 Q_ Fust the standard cail-out for patrol 17 A. Very little, other than, you know, hey,
18 officers, correct? 18 there’s protests geing on downtown, but, you know, :
19 A Yes. 19 we're all assigned to the First District, So nothing
20 Q Were you in any way deployed with the civil 20 specifically what our purposes would be orifwe were 4
ai. resporise teams? 24 to respond. :
22 A No. 22 Q Do you remember receiving any type of i
23 Q Did you attend any brietings that were piven 23 intelligence brigtings in advance of September 17, ti
24 to the clvil response teams? a4 2017? a
a5 A No. 25 A Not that I can reeall, no. ;

 

 

Sturm Reporting Services,
314.780,2816

 

Fe EMRE LIE asa nl WPT eT REDE RE ar em HY Frc USO ODMR We 7 PD

AMG one GOT enc ART

ET

 

5 (Pages 14 to 17)

Inc.

 

me Ty SE

#9a66732-684b-4209-846-3232e5d14¢18
 

 

 

 

 

   
 
  

 

 

 

Sturm Reporting

 

 

Sarvices,

 

6 (Pages 18 to

Inc.

314.780.2816

£9aG6733-884b-d2a9-B4f6-3292e5d 14018

)

 
  
   
   
   
    
 
 
  
  
         

Keith Burton
5/23/2019
Page 18 Page 19 ;
1 Q Do you recall receiving any specific 1 on regular patrol, however you like to refer It ta, :
2 additional training or counseling regarding civil 2 and there was a call -- not a call, but if was advised
3 protests or responses’? 3 aver dispatch that people -- some other people from
4 A Nog that I can recall. 4 the First and some other disirict are supposed ta
5 Q Do you recall at any time after the events 5 respond downtown to assist in a protest, Ecant--1 é
g that are described in this lawsult being asked to 6 don't know what the exact verbiage was, but I'm just
7 submit a report or anything to anyone ih the 7 saying we were called to downtown aver dispatch, :
g department? a Q Wheat is the area of the Firat District at
3 A No. 9 the time in September of 2017? :
10 Q Do you know Detective Brandon Wyms? 10 A The boundaries are east -- or on the west, ;
11 A. [know of him. I don't know him personally. Lt Kingshighway, on the north it's Merames, and then it |
12 Q Do you recall whether he asked for any 12 goes to the river and then the county line,
13 reports? 13 Q What was your shift that night? :
14 A No, 14 A lean'tremember, It was the afternoon
15 Q No, you don't recall or no, he didn't? 15 shift. :
16 A No, he dicin't ask me specifically for any 16 Q Were you on overtime by the time this took :
17 types of reports or anything like that, 7 place? And don’t guess. If you're not sure, it's i
18 Q Did you have any special equipment on this 18 fine, 4
19 night, the September 17th, other than your uniform cit 19 A I don't know. I'm sorry.
20 that you normally have on duty’? 20 Q That's fine, That's one of the other
21 A [was wearing what I would wear on patrol, 21 instructions I should probably give you, I don't want
22 so no specialized equipment or anything. 22 you to guess about anything. Lf you don't know, I
23 Q Why doa't you in your own words tall me how 2a don't know is a fine answer.
24 you came to be present at this scetie, 24 A Okay.
25 A Wa were working in the First District, just 25 Q  Isita fair statement that there were no
Page 20 Page 21
4 special instructions given to you regarding how to 1 A We responded ta — | believe we're outside
2 interact with the crowd on this night? 2 ef the City Hall. And then I can't recall who was d
4 A Yes. 3 actually giving orders at thet point. { don't know. H
4 QO Just it was -- okay, That's fine, 4 Q Bat you're kind of a utility player that i!
5 Did you receive any intelligence briefings 5 night, just doing what you're told? i
6 about anything surrounding the Stockley trial, verdict 6 A Yos, ;
7 or subsequent civil unrest? 7 Q Do you have any specific recollection of the E
§ A Na, no special instructions, 8 flex cuffing of the individual in the video that we :
i
g Q In your own words, tell me what you were 9 saw? Ht
10 daing ft this video, 10 A Wo, And I'm only watching the video. 7 E
11 A We were trying to flex cuff people for the At don't really recall that event. A
12 arrest teams, 12 Q So isita fair statement that iff asked ;
13 Q Who was directing you that evening? 13 you specifics about your movements, his movements, the
14 A. It was a sergeant, and I don't know which 14 movements of these around you, you'd just tell me to
15 sergeant it was, that said we've gat a bunch of flex Ls refer to the video?
16 cuffs and we're supposed to be going there and 16 A You.
17 detaining people via flex cuffs, 13 OQ You have no specific recellection of that
18 Q Tell me about when you -- presumably that 1a individual or that 54 seconds in time; is that
19 night you came from somewhere else in the First 13 correct?
20 District as a response to a radio call for assistance, 20 A Yes.
21 correct? al Q That evening did you see anyone in the
22 A Yes, 22 department deploy chemical munitions?
23 Q Walk mo through kind of what led up to this, 23 A No. But I knew people were getting sprayed
24 Where did you respond to, who was telling you what to 24 because you could smell it.
25 do? 25 Q So you knew it was happening, but you did
Ee a eT ot a aoe ee FRSA fA NNO Fr MB be ERR MI
